        Case 4:20-cv-00197-BSM Document 23-1 Filed 07/31/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DEBBIE LEE                                                                        PLAINTIFF

v.                            CASE NO. 4:20-CV-00197-BSM

LIGHTHOUSE COMPLIANCE
SOLUTIONS, INC., et al.                                                        DEFENDANTS

                                            ORDER

       Defendants’ motion to dismiss [Doc. No. 7], which is construed as a motion for

summary judgment pursuant to Federal Rule of Civil Procedure 12(d), is denied, and their

request for a stay pending a ruling on this motion is denied as moot. Debbie Lee’s motion

to dismiss defendants’ counterclaim [Doc. No. 13] is denied.

                                      I. BACKGROUND

       Lighthouse Compliance Solutions, Inc. employed Lee in a salaried position. Defs.’

Facts ¶ 5. Lee alleges Lighthouse violated the Fair Labor Standards Act, 29 U.S.C. section

201, et seq. (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. section 11-4-

201, et seq. (“AMWA”), because it did not pay her overtime pay. Defendants assert the

administrative exemption to the FLSA and counterclaim for breach of contract. All parties

move to dismiss. Defendants also move, in the alternative, for summary judgment.

                                   II. LEGAL STANDARD

       Dismissal of a lawsuit is permitted when the plaintiff fails to state a claim upon which

relief may be granted. Fed. R. Civ. P. 12(b)(6). To overcome a motion to dismiss, a

complaint must allege sufficient facts to entitle the plaintiff to the relief sought. See Ashcroft
        Case 4:20-cv-00197-BSM Document 23-1 Filed 07/31/20 Page 2 of 4



v. Iqbal, 556 U.S. 662, 678 (2009). Although detailed factual allegations are not required,

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, are insufficient. Id.

       A motion to dismiss is construed as a motion for summary judgment if a party presents

matters outside the pleadings. Fed. R. Civ. P. 12(d). Summary judgment is appropriate when

there is no genuine dispute as to any material fact, and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby Inc., 477

U.S. 242, 249–50 (1986). All reasonable inferences must be drawn in a light most favorable

to the nonmoving party. See Holland v. Sam’s Club, 487 F.3d 641, 643 (8th Cir. 2007). The

evidence is not weighed, and no credibility determinations are made. See Jenkins v. Winter,

540 F.3d 742, 750 (8th Cir. 2008).

                                     III. DISCUSSION

       Defendants’ motion is construed as a motion for summary judgment because

defendants have supplied sworn testimony of Lighthouse’s employees, Lighthouse’s records,

and plaintiff’s resume and other professional materials, in support of their motion. Mot.

Dismiss Exs. 1–24, Doc. No. 7.

       A.     Fair Labor Standards Act

       Defendants’ motion for summary judgment on Lee’s FLSA claim is denied because

there is a material factual dispute as to whether the administrative exemption applies.

Employers are exempt from paying overtime pay to “executive, administrative, or


                                             2
        Case 4:20-cv-00197-BSM Document 23-1 Filed 07/31/20 Page 3 of 4



professional” employees. 29 U.S.C. § 231(a)(1). To receive this exemption, the employee

must: (1) be paid at a rate equivalent to the fortieth percentile of salaried workers in the

lowest-wage census region, (2) primarily perform office or non-manual management or

general business operations work, and (3) exercise discretion and independent judgment on

important matters. 29 U.S.C. § 541.200. Lee was employed as an applicant tracking system

director, and the parties dispute: (1) what the primary duties of that position were, (2) the

importance of those duties, and (3) the amount of autonomy given to that position. Pl.’s

Resp. Opp. Mot. Dismiss (“Pl.’s Resp.”) at 19–31, Doc. No. 16.; Defs.’ Br. Supp. Mot.

Dismiss (“Defs.’ Br.”), at 26–28, Doc. No. 8; see Grage v. N. States Power Co.– Minn., 813

F.3d 1051, 1055 (8th Cir. 2015) (citing 29 C.F.R. § 541.700(a)) (listing the factors to

consider when determining primary duties). The parties also dispute whether the director

exercises discretion and independent judgment. Pl.’s Resp. at 31–39; Defs.’ Br. at 28–33;

see Grage, 813 F.3d at 1057 (citing 29 C.F.R. § 541.202(a)–(b)) (listing the factors to

consider when determining whether an employee has discretion to exercise independent

judgment).

       B.     Arkansas Minimum Wage Act

       Summary judgment is denied on Lee’s AMWA claim for the same reasons provided

above. See Aubrey v. Zamam, LLC, No. 4:17-CV-00446-JLH, 2017 WL 5180427, at *2

(E.D. Ark. Nov. 8, 2017) (AMWA and FLSA have same overtime pay requirements).




                                             3
        Case 4:20-cv-00197-BSM Document 23-1 Filed 07/31/20 Page 4 of 4



       C.     Breach of Contract

       Lee’s motion to dismiss the breach of contract counterclaim is denied. To establish

a breach of contract claim, defendants must allege that: (1) Lighthouse and Lee had a valid

and enforceable contract, (2) Lee had an obligation to Lighthouse, (3) Lee violated that

obligation, and (4) defendants were damaged as a result. See J-McDaniel Constr. Co. v. Mid-

Continent Cas. Co., 761 F.3d 916, 918 (8th Cir. 2014). Defendants allege that: (1)

Lighthouse and Lee entered into a severance agreement, (2) Lee was obligated under the

agreement not to make disparaging remarks about defendants or solicit their clients to

perform services for them, and to release and waive FLSA and AMWA claims against

defendants, (3) Lee violated her obligations by making disparaging remarks about

defendants, soliciting their clients, and bringing FLSA and AMWA claims against them, and

(4) defendants were damaged by Lee’s conduct. Countercl. ¶¶ 6–53. This is enough to

establish a breach of contract claim.

                                   IV. CONCLUSION

       For the foregoing reasons, defendants’ motion for summary judgment [Doc. No. 7]

is denied, and their request for a stay pending a ruling is denied as moot. Lee’s motion to

dismiss defendants’ counterclaim [Doc. No. 13] is denied.

       IT IS SO ORDERED this 31st day of July, 2020.




                                                  UNITED STATES DISTRICT JUDGE

                                            4
